 1

 2
                                                               JS-6
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11 PABLO SALINAS,                            Case No.: 2:18-cv-10461-CJC (JDEx)
                                             Assigned to Hon. Cormac J. Carney
12                 Plaintiff,
                                             ORDER GRANTING STIPULATION
13         vs.                               FOR DISMISSAL OF THE ENTIRE
                                             ACTION
14
     S&D MIDORI, INC. D/B/A MIDORI
15 JAPANESE GRILL HQ, LLC; YS

16 PROPERTIES, LLC; and DOES 1
     through 10,
17

18                 Defendants.
19

20

21

22

23

24

25

26

27

28


                                           ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   all parties to bear their own fees and costs.
 4

 5         SO ORDERED.
 6

 7         DATED: June 17, 2019                          _______________________________
 8                                                       Honorable Cormac J. Carney
                                                         United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
                                               ORDER
